 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                              DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA,                Case No. 3:17-cr-00034-HDM-VPC
12                           Plaintiff,
          v.                                  ORDER
13
     JAMES NICOLAS CANNEL,
14
                             Defendant.
15

16        The Probation Department has asked the court to reconsider

17   its order of December 2, 2019, denying the defendant’s request for

18   early termination of supervised release. As neither the Probation

19   Department nor the government opposes the defendant’s request at

20   this time, IT IS HEREBY ORDERED that defendant’s motion for early

21   termination of supervised release (ECF No. 29) is hereby GRANTED.

22        IT IS SO ORDERED.

23        DATED: This 2nd day of April, 2020.
24

25                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
26

27

28


                                          1
